DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The following claimed benefit is acknowledged: the instant application, filed 02/25/2021 claims foreign priority to JP 2020-154794, filed 09/15/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 and 05/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to under 37 C.F.R. 1.74, which requires the detailed description to refer to the different parts of the figures by use of reference letters or reference numerals. Implicit in this rule is that the detailed description correctly reference the figures. In this application the figures and detailed description are inconsistent as explained below.
A. In page 52 line 15, “at s128” should read “at s110” instead.
B. In page 58 line 11, “at s110” should read “at s128” instead.
Claim Objections
Claims 1-22 are objected to because of the following:
A. In claim 1 line 29, 35, and 36, “the first value” should read “the predetermined first value” for consistency of claim terminology. Claims 3-5, 7-8, 10, 21, and 22 recite similar limitations and are objected to for the same reason. Claims 2-20 inherit the same deficiency as claim 1 by reason of dependence. Claim 6 inherit the same deficiency as claim 6 by reason of dependence. Claim 9 inherit the same deficiency as claim 7 by reason of dependence. 
B. In claim 1 line 34, 35, and 37, “the second value” should read “the predetermined second value” for consistency of claim terminology. Claims 3-5, 7-8, 10, 21, and 22 recite similar limitations and are objected to for the same reason. Claims 2-20 inherit the same deficiency as claim 1 by reason of dependence. Claim 6 inherit the same deficiency as claim 6 by reason of dependence. Claim 9 inherit the same deficiency as claim 7 by reason of dependence.
C. In claim 13 line 7, “the constant” should read “the predetermined constant” instead for consistency of claim terminology. Claims 14, 15 recite similar limitations and are objected to for the same reason. Claims 16-20 inherit the same deficiency as claim 15 by reason of dependence. 
Appropriate correction is required.
Claim Interpretation
Claim 21 recites “when the first variable is smaller than a predetermined first value, change the first variable to a value equal to or greater than the first value and equal to or smaller than a predetermined threshold value ; and when the first variable is greater than a predetermined value,  change the first variable to a value equal to or greater than the threshold value and equal to or smaller than the second value”. These limitations are contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B (MPEP 2111.04(II)). Therefore, the “changing the first variable” are not required to be performed when the “when” limitations are not met.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “output the calculated values of a plurality of the discrete variables as a solution to the combinatorial optimization problem”. It is unclear whether the calculated values of a plurality of the discrete variables is a second and different solution to the combinatorial optimization problem or whether the “a solution to the combinatorial optimization problem” is to be interpreted to antecedently refer to the solution to the combinatorial optimization problem recited in claim 1. If it is supposed to refer to the solution in claim 1, examiner suggest reciting the solution instead. For purposes of examination, “a solution to the combinatorial optimization problem” is interpreted as the same solution to the combinatorial optimization problem recited in claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 17 recites “wherein                         
                            
                                
                                    z
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                    +
                                    ∆
                                    t
                                
                            
                        
                     is given by Equation (109) instead of Equation (107), and                         
                            
                                
                                    z
                                
                                
                                    i
                                
                            
                            (
                            t
                            )
                        
                     is given by Equation (110) instead of Equation of (108)”. These limitations are replacing the Equations calculated by the one or more processors when calculating Equations (103) or (104) in claim 16. Therefore, claim 17 fails to include all the limitations of claim 16 upon which it depends. Claims 18-20 recite similar limitations with respect to replacing Equations to be calculated by the processor and are rejected for the same reason as claim 17. Claim 20 further inherits the same deficiency as claim 17 by reason of dependence.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. Claim 22 does not fall within at least one of the four categories of patent because, the broadest reasonable interpretation of a computer readable medium (CRM) in view of the state of the art covers a signal per se. Thus, in this case, a claim to a CRM is ineligible unless amended to avoid the ineligible signal embodiment.
Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-20 recite a device and, therefore, is a machine. Claim 21 recite a series of steps and, therefore, is a process. Claim 22 recite a computer program product.
Under the Alice Framework Step 2A prong 1, claim 1 recites “solve a combinatorial optimization problem”, “update, for a plurality of elements each associated with a first variable and a second variable, the first variable and the second variable for each of unit times from an initial time to an end time, sequentially for the unit times and alternately between the first variable and the second variable”, “the plurality of elements correspond to a plurality of discrete variables representing the combinatorial optimization problem”, “the first variables and the second variables are represented by a real number”, “in a calculation process for each of the unit times for each of the plurality of elements: update the first variable based on the second variable; update the second variable based on the first variables of the plurality of elements; when the first variable is smaller than a predetermined first value, change the first variable to a value equal to or greater than the first value and equal to or smaller than a predetermined threshold value; and when the first variable is greater than a predetermined second value, change the first variable to a value equal to or greater than the threshold value and equal to or smaller than the second value”, “the second value is greater than the first value”, and “the threshold value is greater than the first value and smaller than the second value”.
The above limitations amount to processing mathematical relationship/calculations to solve a combinatorial optimization problem and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The updating steps for the first and second variables are mathematical calculations such as calculating the formulas in step 106 and 115 in Figs. 18, 20, and 22 or steps 124 and 127 in Figs. 19, 21, and 23 and described in at least page 49 second paragraph and page 54 second paragraph. The changing the first variable steps are also mathematical calculations and mental processes as described in page 50 last full paragraph to page 52 top which includes changing the first variable to predetermined value, or performing addition or subtraction using different values which can be performed using pen and paper. Accordingly, the claim recites an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional elements: a calculation device, a memory, one or more processors coupled to the memory and configured to, and output a solution to the combinatorial optimization problem based on the first variables of the plurality of elements at the end time. However, the additional elements of “a calculation device”, “a memory” and “one or more processors” are recited at a high-level of generality (i.e., as a generic computer comprising generic computer components of a memory and one or more processors configured to perform mathematical calculations) such that they amount to no more than mere instructions using a generic computer component. The additional element of “outputting a solution” of the math is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a calculation device”, “a memory” and “one or more processors” are recited at a high-level of generality (i.e., as a generic computer comprising generic computer components of a memory and one or more processors configured to perform mathematical calculations) such that they amount to no more than mere instructions using a generic computer component. The additional element of “outputting a solution” of the math is merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “outputting” is well-understood, routine and conventional activity. See Hennessy et al. Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapters 1-2 including Figs. 1.5 and 2.1 which discloses classic components of a computer including outputs for outputting result of the processing of the processor. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 2-20 recite further steps and details for solving the combinatorial optimization problem including specific details of the updating and changing steps and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 3-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 2 recites the following additional elements: output the calculated values of a plurality of the discrete variables as a solution to the combinatorial optimization. However, the additional element “outputting a solution” of the math is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “outputting a solution” of the math is merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “outputting” is well-understood, routine and conventional activity. See Hennessy et al. Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapters 1-2 including Figs. 1.5 and 2.1 which discloses classic components of a computer including outputs for outputting result of the processing of the processor. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework Step 2A prong 1, claim 21 recites “solving a combinatorial optimization problem”, “updating, for a plurality of elements each associated with a first variable and a second variable, the first variable and the second variable for each of unit times from an initial time to an end time, sequentially for the unit times and alternately between the first variable and the second variable”, “the plurality of elements correspond to a plurality of discrete variables representing the combinatorial optimization problem”, “the first variables and the second variables are represented by a real number”, “in a calculation process for each of the unit times at the updating: for each of the plurality of elements, updates the first variable based on the second variable; updates the second variable based on the first variables of the plurality of elements; when the first variable is smaller than a predetermined first value, changes the first variable to a value equal to or greater than the first value and equal to or smaller than a predetermined threshold value; and when the first variable is greater than a predetermined second value, changes the first variable to a value equal to or greater than the threshold value and equal to or smaller than the second value”, “the second value is greater than the first value”, and “the threshold value is greater than the first value and smaller than the second value”.
The above limitations amount to processing mathematical relationship/calculations to solve a combinatorial optimization problem and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The updating steps for the first and second variables are mathematical calculations such as calculating the formulas in step 106 and 115 in Figs. 18, 20, and 22 or steps 124 and 127 in Figs. 19, 21, and 23 and described in at least page 49 second paragraph and page 54 second paragraph. The changing the first variable steps are also mathematical calculations and mental processes as described in page 50 last full paragraph to page 52 top which includes changing the first variable to predetermined value, or performing addition or subtraction using different values which can be performed using pen and paper. Accordingly, the claim recites an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional elements: an information processing device, and outputting a solution to the combinatorial optimization problem based on the first variables of the plurality of elements at the end time. However, the additional element of “an information processing device” was recited at a high-level of generality (i.e., as a generic computer performing mathematical calculations) such that it amounts to no more than mere instructions using a generic computer component. The additional element of “outputting a solution” of the math is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “an information processing device” was recited at a high-level of generality (i.e., as a generic computer performing mathematical calculations) such that it amounts to no more than mere instructions using a generic computer component. The additional element of “outputting a solution” of the math is merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “outputting” is well-understood, routine and conventional activity. See Hennessy et al. Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapters 1-2 including Figs. 1.5 and 2.1 which discloses classic components of a computer including outputs for outputting result of the processing of the processor. Accordingly, the claim does not amount to significantly more than the abstract idea.
Regarding claim 22, it is directed to a computer program product containing instructions for performing the method steps of claim 22 for execution by a computer. All the instructions executed by the computer of claim 22 would be performed by the information processing device of claim 21 and/or the one or more processors of claim 1. Claims 1 and/or 21 analysis applies equally to claim 22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1)as being anticipated by Goto et al. (NPL – “Combinatorial optimization by simulating adiabatic bifurcations in nonlinear Hamiltonian systems”), hereinafter Goto1. Goto is cited on the IDS submitted 02/25/2022.
Regarding claim 21, Goto teaches a calculation method for solving a combinatorial optimization problem by an information processing device, the calculation method comprising (Goto title, abstract, page 1 right col information processing device – FPGA or GPU):
updating, by the information processing device, for a plurality of elements each associated with a first variable and a second variable, the first variable and the second variable for each of unit times from an initial time to an end time, sequentially for the unit times and alternately between the first variable and the second variable (Goto page 1 left col last three lines “SB allows one to update variables simultaneously at each time step”; page 2 right col last paragraph “The SB algorithm is as follows. All the variables, x and y, are initially set around zero. Gradually increasing p(t) from zero, we solve Eqs. 7 and 8 numerically by the explicit symplectic Euler method”; page 3 second paragraph “p(t) is gradually increased from zero to a sufficiently large value pj”; page 6 right col last paragraph “p(t) is increased linearly from 0 to 1, as in the present simulations”; plurality of elements – N x variables and N y variables; first variable – x/xi; second variable – y/yi; initial time – p(t) = 0; end time – p(t) = 1); and
outputting, information processing device, a solution to the combinatorial optimization problem based on the first variables of the plurality of elements at the end time (Goto page 2 last paragraph “The sign of the final xi provides the ith spin of an approximate solution of the Ising problem”; page 3 right col first 5 lines “we will find a spin configuration with a low Ising energy as an approximate solution”), wherein
the plurality of elements correspond to a plurality of discrete variables representing the combinatorial optimization problem (Goto Introduction “These combinatorial optimization problems are mathematically formulated as minimization or maximization of certain functions of discrete variables, which are called objective functions or cost functions”),
the first variables and the second variables are represented by a real number (Goto page 2 left col last paragraph; Goto SM page 5 last paragraph “The variables, x and y, are represented by 16-bit fixed-point real numbers”),
in a calculation process for each of the unit times at the updating, for each of the plurality of elements: 
update the first variable based on the second variable (Goto page 2 Equation 7 shows xi is updated based on yi); 
update the second variable based on the first variables of the plurality of elements (Goto page 2 Equation 8 shows yi is updated based on a summation of the N x variables); 
the second value is greater than the first value (Goto SM page 3-4 HNN of two-state neurons section second value – 1; first value – (-1); 1 is greater than negative 1), and 
the threshold value is greater than the first value and smaller than the second value (Goto SM page 3-4 HNN of two-state neurons section threshold value – 0; 0 is greater than negative 1 and smaller than 1).
Allowable Subject Matter
Claims 1-20 and 22 would be allowable if rewritten to overcome the 35 U.S.C. 101 rejections and claim objections above. Further, claims 2 and 17-20 would be allowable if rewritten to overcome the 35 U.S.C. 112(b) and 112(d) rejections above, respectively.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is directed to a calculation device configured to solve a combinatorial optimization problem comprising one or more processors configured to, among other things, change the first variable to a value equal to or greater than the first value and equal to or smaller than a predetermined threshold value when the first variable is smaller than a predetermined first value; and change the first variable to a value equal to or greater than the threshold value and equal to or smaller than the second value when the first variable is greater than a predetermined second value.
Goto (NPL – “Combinatorial optimization by simulating adiabatic bifurcations in nonlinear Hamiltonian systems”) is the closest found prior art. Goto teaches the claimed subject matter in accordance with the claim mapping above. Goto discloses an algorithm for solving combinatorial optimization problem called simulated bifurcation (SB) that is implemented in an FPGA and a GPU. Further, Goto discloses that the SB algorithm is as follows. All the variables, x and y, are initially set around zero. Gradually increasing p(t) from zero, Eqs. 7 and 8 are solved numerically by the explicit symplectic Euler method. The sign of the final xi provides the ith spin of an approximate solution of the Ising problem. Furthermore, the supplementary material provided by Goto discloses an update rule using the formula                 
                    
                        
                            S
                        
                        
                            i
                        
                    
                    =
                    s
                    i
                    g
                    n
                    (
                    d
                    
                        
                            E
                        
                        
                            i
                        
                    
                    )
                
             where if                 
                    d
                    
                        
                            E
                        
                        
                            i
                        
                    
                
                             
                    >
                
             0,                 
                    
                        
                            S
                        
                        
                            i
                        
                    
                     
                
            = 1 and vice versa. However, Goto does not explicitly teach or suggest changing                 
                    
                        
                            S
                        
                        
                            i
                        
                    
                
             to a value equal to or greater than -1 and equal to or smaller than 0 when                 
                    
                        
                            S
                        
                        
                            i
                        
                    
                
             is smaller than -1; and changing                 
                    
                        
                            S
                        
                        
                            i
                        
                    
                
             to a value equal to or greater than 0 and equal to or smaller than 1 when                 
                    
                        
                            S
                        
                        
                            i
                        
                    
                
             is greater than 1. Therefore, Goto fails to teach when the first variable is smaller than a predetermined first value, change the first variable to a value equal to or greater than the first value and equal to or smaller than a predetermined threshold value; and when the first variable is greater than a predetermined second value, change the first variable to a value equal to or greater than the threshold value and equal to or smaller than the second value as recited by claim 1.
Zou et al. (NPL – “Massively Simulating Adiabatic Bifurcations with FPGA to Solve Combinatorial Optimization”) discloses an algorithm for solving combinatorial optimization problem using simulated bifurcation (SB) in an FPGA. The algorithm is similar to the algorithm of Goto which includes solving a pair of differential Equations using the symplectic Euler method (page 4 section 2.3). Furthermore, Zou improves on the method of Goto by using a sparse Ising model to replace the matrix-vector multiplication in the equations solved into a sparse matrix-vector multiplication. However, Zou does not explicitly teach or suggest when the first variable is smaller than a predetermined first value, change the first variable to a value equal to or greater than the first value and equal to or smaller than a predetermined threshold value; and when the first variable is greater than a predetermined second value, change the first variable to a value equal to or greater than the threshold value and equal to or smaller than the second value as recited by claim 1.
Goto et al. (US-PGPUB 2019/0266212 A1) discloses an algorithm for solving a combinatorial optimization problem comprising updating/calculating the first and second variables in a first and second variable set iteratively and outputting a solution to the combinatorial optimization problem. Further, the updating/calculating steps includes updating the first variable xi based on the second variable yi and updating yi based on a sum of product operation that includes the first variable set x as shown in Figs. 3-10. However, Goto does not explicitly teach or suggest when the first variable is smaller than a predetermined first value, change the first variable to a value equal to or greater than the first value and equal to or smaller than a predetermined threshold value; and when the first variable is greater than a predetermined second value, change the first variable to a value equal to or greater than the threshold value and equal to or smaller than the second value as recited by claim 1. Goto is cited in the IDS submitted 02/25/2021.
Goto et al. (NPL – “High-performance combinatorial optimization based on classical mechanics”) discloses an algorithm for solving a combinatorial optimization problem called ballistic simulated bifurcation (bSB) which introduces a bound for the first variable xi at                 
                    ±
                
             1. That is, each time the absolute value of xi is greater than 1, xi is replace by                 
                    ±
                
             1 and updates the second variable yi to 0. In other words, Goto teaches when the first variable is smaller than a predetermined first value of negative 1, changing the first variable xi to a value equal to or greater than negative and equal to or smaller than a predetermined threshold value 0; and when the first variable xi is greater than a predetermined second value 1, changing the first variable xi to a value equal to or greater than the threshold value 0 and equal to or smaller than the second value 1 as recited in claim 1. However, Goto is published after the effective filling date of the present application and is not considered as prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Page 7 of Goto includes a reference to supplementary materials used and Examiner is pointing to the supplementary materials for additional details. The supplementary materials is referred to as Goto SM.